Citation Nr: 1028500	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for a 
low back disability.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 
1999.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to an 
increased rating in excess of 40 percent for herniated nucleus 
pulposus, L5-S1, with radiating pain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA medical center (VAMC) treatment record dated 
in July 2006 indicated that the Veteran elected to undergo L5-S1 
partial laminectomy, diskectomy, foraminotomy without fusion and 
that X-rays would be obtained.  These records are relevant to the 
claim for an increased rating.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Veteran's VA treatment records must be obtained.

The Veteran received a VA examination in November 2005, where he 
noted radiating pain and lumbar strain was diagnosed.  The 
examiner found that the bilateral upper and lower extremity 
strength, sensation, and reflexes were within normal limits.  The 
claims folder was not reviewed in connection with this 
examination.  

During January 2006 VAMC treatment, the Veteran reported that his 
symptoms had suddenly worsened over the last two months and that 
he noticed that he was dragging his left foot and had recently 
lost his balance when his left knee gave out.  A March 2006 VAMC 
neurosurgery consultation, the Veteran was diagnosed with left 
L5-S1 radiculopathy.  

The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
Because there is evidence of worsening since the last VA 
examination in 2006, a new examination is needed.  Furthermore, 
an opinion is required to properly evaluate the Veteran's 
neurological symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The necessary steps should be taken to 
obtain all relevant treatment records not 
already of record, including records from the 
Pittsburgh and Altoona VAMCs and any records 
associated with back surgery.  If additional 
information is needed to complete this request, 
the Veteran should be so advised of the 
specific information needed as well as any 
necessary medical releases.

2.  Once all available records have been 
associated with the claims folder, the Veteran 
should be afforded a VA examination to evaluate 
the current severity of his low back disability 
and to determine whether there are any current 
neurologic abnormalities of the lower 
extremities that are associated with the 
service-connected low back disability.

The examiner should review the claims file 
including the service treatment records.  This 
review of the claims folder should be noted in 
the examination report or in an addendum.  All 
tests and studies deemed necessary by the 
examiner should be performed. 

The examiner should note the extent and angle 
of any ankylosis in the spine.

The examiner should also indicate whether the 
back disability involves any nerve.  If so, the 
examiner should identify the nerve and indicate 
whether there is complete or partial paralysis, 
neuralgia, or neuritis; and whether any partial 
paralysis neuritis or neuralgia is mild, 
moderate, moderately severe, or severe.

The examiner should note any other neurologic 
disability associated with the back disability.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


